Case 15-02281-LT7    Filed 08/31/21    Entered 08/31/21 13:45:03      Doc 1325    Pg. 1 of 1




                               TENTATIVE RULING
                     ISSUED BY JUDGE LAURA S. TAYLOR


   Debtor:       SULLIVAN INTERNATIONAL GROUP, INC.


   Number:       15-02281-LT7
   Hearing:      09:30 AM Thursday, September 2, 2021
   Motion:     FIFTH AND FINAL APPLICATION FOR ALLOWANCE OF
   COMPENSATION AND REIMBURSEMENT OF EXPENSES AS
   ACCOUNTANTS AND CONSULTANTS TO THE ESTATE FILED BY: BAKER
   TILLY US, LLP FKA SQUAR MILNER LLP, ACCOUNTANTS/CONSULTANTS
   TO CHRISTOPHER R. BARCLAY


   The Court reviewed the fifth and final application for fees and costs of Baker Tilly
   US, LLP fka Squar Milner LLP ("Firm") dated August 5, 2021 (the "Application")
   and finds it appropriate as to form and content. The Court reviewed the Docket
   and determined that no opposition was filed. Therefore, the Court grants the
   Application and awards final fees and costs as follows:
   Fees for period May 1, 2019, through August 2, 2021: $20,035.50
   Costs for period May 1, 2019, through August 2, 2021: $183.20
   Additional fees for necessary and actually incurred costs and services through
   close of case up to $7,500.00.
   Further, as requested in the Application, the Court allows as final all prior interim
   awards of fees and expenses, and authorizes payment of the final fees and costs
   and all outstanding amounts from prior awards.
   The Court thanks the Firm for its work on behalf of the estate. Attendance at the
   hearing scheduled for September 2, 2021, at 9:30 a.m. is excused, and the Firm
   may submit its order forthwith.
